DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Apr. 11, 2018 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-2, 4-10 and 12-16 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Feb. 19, 2021 has been entered and made of record.

Allowable Subject Matter
	Claims 1-2, 4-10 and 12-16 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the closest known prior art, i.e., Morrison et al. (US 2017/0090598 A1, IDS dated Oct. 17, 2019), Marson (US 2011/0234542 A1), Massetti (US 2012/0146947 A1), Drumm (US 2017/0255337 A1), Kato et al. (US 5,963,199 A), Drumm et al. (US 2016/0062549 A1), Drumm et al. (US 2014/0028629 A1), Drumm (US 2012/0218229 A1) and Gruhlke et al. (US 2007/0052692 A1), alone or in reasonable combination, fails to teach limitations in consideration a pen tip of the touch pen; control a first light emitting element among the plurality of light emitting elements to emit first light of a first wavelength towards the pen top and a second light emitting element among the plurality of light emitting elements to emit second light of a second wavelength different from the first wavelength towards the pen tip based on the identified touch position”.
As to claims 2 and 4-8, they depend from claim 1, and are allowed at least for the same reason above.
As to claim 9, it has been amended in the similar manner as in claim 1, and is allowed for the same reason above.
As to claims 10 and 12-16, they depend from claim 9, and are allowed at least for the same reason above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Feb. 24, 2021

/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***